            19-23271-shl                  Doc      Filed 01/02/20        Entered 01/02/20 13:12:14              Main Document
 Fill in this information to identify the case:                          Pg 1 of 3
 Debtor 1    Edith Juhasz

 Debtor 2

 (Spouse, if filing)

 United States Bankruptcy Court for the SOUTHERN District of NEW YORK

 Case number 19-23271-shl


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                            12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor: Wells Fargo Bank, National Association,        Court claim no. (if known): 3-1
successor by merger to Wells Fargo Bank Minnesota,National
Association, as Trustee f/k/a Norwest Bank Minnesota,National
Association, as Trustee for Delta Funding Home Equity Loan Trust
1997-3
Last 4 digits of any number you use to
identify the debtor’s account: 0618

Does this notice supplement a prior notice of postpetition
fees, expenses, and charges?
■ No
□ Yes. Date of the last notice:

 Part 1:        Itemize Postpetition Fees, Expenses, and Charges
 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any escrow
 account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an amount,
 indicate that approval in parentheses after the date the amount was incurred.

            Description                                                                              Date Incurred              Amount

 1          Late Charges                                                                                             (1)            $0.00
 2          Non-sufficient funds (NSF) fees                                                                          (2)            $0.00
 3          Attorneys fees                                                                                           (3)            $0.00
 4          Filing fee and court costs                                                                               (4)            $0.00
 5          Bankruptcy/Proof of claim fees                                                             09/17/2019    (5)         $500.00
 6          Appraisal/Broker's Price opinion fees                                                                    (6)            $0.00

 7          Property inspection fees                                                                                 (7)            $0.00
 8          Tax Advances (non-escrow)                                                                                (8)            $0.00

 9          Insurance advances (non-escrow)                                                                          (9)            $0.00

 10         Property preservation expenses                                                                           (10)           $0.00
 11         Other. Specify: Proof of Claim 410A Fees                                                   09/17/2019    (11)        $250.00
 12         Other. Specify:                                                                                          (12)           $0.00

 13         Other. Specify:                                                                                          (13)           $0.00
 14         Other. Specify:                                                                                          (14)           $0.00




The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.
Debtor 1 Edith Juhasz                                         Case number (if known) 19-23271-shl
            Print Name      Middle Name     Last Name


Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                         page 1
           19-23271-shl          Doc            Filed 01/02/20         Entered 01/02/20 13:12:14                Main Document
 Part 2:    Sign Here                                                  Pg 2 of 3

 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.

      □ I am the creditor
      ■ I am the creditor’s authorized agent.
 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.

                   __Barbara Whipple                                                           Date   January 2, 2020

                  Signature




  Print           _Barbara Whipple                                                            Title    Bankruptcy Attorney
                  First Name                     Middle Name      Last Name


  Company         RAS Boriskin, LLC


  Address         900 Merchants Concourse, Suite 310
                  Number              Street


                  Westbury, NY 11590
                  City                                                State      ZIP Code

  Contact Phone   470-321-7112                                                                Email _bwhipple@Rasflaw.com




Official Form 410S2                            Notice of Postpetition Mortgage Fees, Expenses, and Charges                      page 2
         19-23271-shl     Doc     Filed 01/02/20        Entered 01/02/20 13:12:14              Main Document
                                                   Pg 3 of
                                           CERTIFICATE  OF3SERVICE
                                         1/2/2020
               I HEREBY CERTIFY that on ____________________________________________________________,
I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:
Edith Juhasz
92 Glen Road
Yonkers, NY 10704

Krista M. Preuss
Chapter 13 Standing Trustee
399 Knollwood Road
White Plains, NY 10603

United States Trustee
Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Room 1006
New York, NY 10014


                                                                           RAS Boriskin, LLC
                                                                           Authorized Agent for Secured Creditor
                                                                           900 Merchants Concourse, Suite 310
                                                                           Westbury, NY 11590
                                                                           Telephone: 470-321-7112
                                                                           Facsimile: 516-280-7674

                                                                               /s/Nora Stone
                                                                           By: _________________________
                                                                                 Nora Stone
                                                                                 Email: nostone@rascrane.com




Official Form 410S2              Notice of Postpetition Mortgage Fees, Expenses, and Charges                       page 3
